ITEMID: 001-94117
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF SİNGAR v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1966 and lives in Ağrı.
5. On 28 January 1995 the applicant was arrested in Istanbul on suspicion of being a member of an illegal organisation. On 15 February 1995 he was remanded in custody.
6. On 24 April 1995 the public prosecutor filed a bill of indictment against the applicant and nineteen other accused with the Istanbul State Security Court. On 2 May 1995 the trial commenced. On 10 May 2001 the applicant was released pending trial.
7. By Law no. 5190, in June 2004 State Security Courts were abolished. Subsequently, the Istanbul Assize Court acquired jurisdiction over the case.
8. On 23 October 2008 the Istanbul Assize Court ordered that the criminal proceedings against the applicant be terminated on the ground that the statutory time limit under Articles 102 and 104 of the Criminal Code had expired.
VIOLATED_ARTICLES: 6
